DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
The applicant argues on page 12 that “It is important to note that a problem occurs in Kaneda et al., namely incorrect installation easily happens when inserting the permanent magnet blocks 21 into the rotor core. This problem has been evidenced by Hazeyama et al. in col. 1 lines 54-60. Since Kaneda et al. possesses the problem that Hazeyama et al. aims to solve, a skilled person, after reading Hazeyame et al., is convinced not to employ the technology disclosed by Kaneda et al. Accordingly, there is no proper motivation for combining Hazeyame et al. and Kaneda et al.”. This argument is not persuasive because Hazeyama was used for its teaching of the polarity arrangement, not its structure. Physical structure of the device does not change in the combination; just the polarity direction of the magnets
The applicant argues on page 13 that “The rotor yoke 105a is used to restrict the magnetic force lines to form a closed loop. Inevitably, the rotor yoke 105a12 occupies the internal space and increase the cost and weight. As such, the effect achieved by Miyamoto et al. is different from the effect achieved by Applicant's invention.” This argument is not persuasive because a magnet directly attached to the plastic hub without a yoke taught by Miyamoto is the same structure as shown by the applicant. Thus the claimed effect produced by the structure without a yoke is inherently also the same.
The applicant now moved some of limitations of claim 13 into claim 1 to limit claim 1 to a structure without a yoke. Miyamoto is now applied to claim 1 to address this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (prior art disclosed by the applicant in figures 1-2) in view of Hazeyama (US 9595851), Kaneda (US 2002/0180295), and Miyamoto (US 6414777).
In re claim 1, AAPA, in figures 1-2, discloses a rotor permanent magnetic member consisting essentially of a main body having multiple pairs of magnetic N pole and S pole sections, the magnetic N pole section and S pole section of each pair being adjacent to each other. AAPA does not teach the complex sections or positioning them between the N and S pole sections or the details of the circumferential N and S pole positioning. Hazeyama however, in figures 1-21, discloses a similar device having N and S pole sections being adjacent each other, one complex pole section (8b, see figure 3 for good representation; each complex pole section 8b has N or S pole sections shown by the magnetization orientation arrow on either side) being positioned between adjacent N or S pole sections with each complex magnetic pole section having at least one N-pole section and at least one S-pole section (inherent in a magnet and shown by the arrow) and wherein each N-pole section, S-pole section, subtends a same arc the magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference and where all the magnetic sections also have a same arc length including the complex sections. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pole configuration of AAPA/Hazeyama to the configuration taught by Kaneda to enhance the efficiency of the device. AAPA/Hazeyama/Kaneda do not show structure without a yoke. Miyamoto however, in figures 1-12, discloses a plastic rotor with a magnet (105b) being directly adhered to the hub without a yoke (105a, see lines 45-55 of column 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
In re claim 4, AAPA modified by Hazeyama discloses that each complex magnetic pole section is oriented such that the N-pole end or the S-pole end of a given complex magnetic pole section is adjacent an inner circumference of the main body and adjacent the N-pole sections or the S-pole sections of the adjacent N-pole and S-pole section pairs respectively (as seen in the polarity pattern shown by Hazeyama). 
In re claim 5, AAPA in figures 1-2, teaches that the main body is a permanent magnet (103).
In re claim 8, AAPA, in figures 1-2, discloses a rotor consisting essentially of: a fan impellerthe magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference and where all the magnetic sections also have a same arc length including the complex sections. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pole configuration of AAPA/Hazeyama to the configuration taught by Kaneda to enhance the efficiency of the device. AAPA/Hazeyama/Kaneda do not show structure without a yoke. Miyamoto however, in 
In re claim 11, AAPA modified by Hazeyama discloses that the N-pole section and S-pole section of each complex magnetic pole section are formed on the main body by means of radial magnetization (as seen in figures of Hazeyama), the N-pole section and S-pole section between each two first magnetic5 pole sections being respectively disposed in adjacency to an inner circumference of the main body and an outer circumference of the main body, the N-pole section and S-pole section between each two second magnetic pole sections being respectively disposed in adjacency to the outer circumference of the main body and the inner circumference of10 the main body (inherent functionality of the radially magnetized structures).
In re claim 12, AAPA in figures 1-2, teaches that the main body is a permanent magnet (103).
In re claim 13, Miyamoto, in figures 1-12, discloses a plastic rotor with a magnet (105b) being directly adhered to the inner circumference of the hub in the receiving space (105a, see lines 45-55 of column 1).
In re claim 16, AAPA, in figures 1-2, discloses a fan consisting essentially of:10 a frame body, having a receiving space and a base seat disposed at a center of the receiving space; a cover board mated with the frame body to cover the same;15 a stator the magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pole configuration of AAPA/Hazeyama to the configuration taught by Kaneda to enhance the efficiency of the device. AAPA/Hazeyama/Kaneda do not show structure without a yoke. Miyamoto however, in figures 1-12, discloses a plastic rotor with a magnet (105b) being directly adhered to the hub without a yoke (105a, see lines 45-55 of column 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have directly attached the magnet of AAPA/Hazeyama/Kaneda to a plastic hub as taught by Miyamoto in order to reduce the weight and save costs. The claimed functionality of the magnetic force lines is an inherent product of the disclosed structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Alexander Talpalatski/Primary Examiner, Art Unit 2837